                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

DALTON YORK,                                )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 1:20-cv-00754-JPH-DLP
                                            )
CMG RENTALS LLC,                            )
DARRIN GARRETT,                             )
DELAWARE COUNTY INDIANA,                    )
BLACKFORD COUNTY INDIANA,                   )
ERIC C. WELCH,                              )
WELCH AND CO LLC,                           )
THOMAS A. CANNON,                           )
JOHN M. FEICK,                              )
JOHN N. BARRY,                              )
                                            )
                         Defendants.        )

                               SHOW CAUSE ORDER

      Plaintiff Dalton York has filed a complaint alleging that Defendants

stalked him, did not provide a habitable rental house, did not make repairs,

stole his personal property, and retaliated against him for requesting repairs

and not letting them into his rental house,. Dkt. 1. He also alleges that the

local trial court denied him due process. Id. Mr. York seeks an emergency

hearing and other unspecified relief. Id.

      Federal courts are courts of limited jurisdiction. In order to hear and

rule on the merits of a case, a federal court must have subject-matter

jurisdiction over the issues. Bender v. Williamsport Area Sch. Dist., 475 U.S.

534, 541 (1986). If the Court determines at any time that it lacks subject-

matter jurisdiction, it must dismiss the case. Fed. R. Civ. P. 12(h)(3); see

                                        1
Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) (“[F]ederal courts are obligated to inquire into the existence

of jurisdiction sua sponte.”).

      The Court does not appear to have jurisdiction over Mr. York’s claims.

The Supreme Court has explained the two basic ways to establish subject-

matter jurisdiction:

             The basic statutory grants of federal-court subject-
             matter jurisdiction are contained in 28 U.S.C. §§ 1331
             and 1332. Section 1331 provides for federal-question
             jurisdiction, § 1332 for diversity of citizenship
             jurisdiction. A plaintiff properly invokes § 1331
             jurisdiction when she pleads a colorable claim arising
             under the Constitution or laws of the United States.
             She invokes § 1332 jurisdiction when she presents a
             claim between parties of diverse citizenship that
             exceeds the required jurisdictional amount, currently
             $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted).

      Mr. York’s complaint alleges federal-question jurisdiction, citing 28

U.S.C. § 1353 and 42 U.S.C. § 1983. But those statutes allow civil actions for

the deprivation of federal rights. 42 U.S.C. § 1983; see Wernsing v. Thompson,

423 F.3d 732, 741 (7th Cir. 2005). Here, Mr. York’s only alleged deprivation of

federal rights is the local trial court depriving him of his due process rights.

See dkt. 1; Schmitt v. Beekay Dev., LLC, No. 3:06-cv-99-RLY-WGH, 2008 WL

2691071 at *7 (S.D. Ind. July 3, 2008) (citing Choung v. Iemma, 708 N.E.2d 7,

12 (Ind. Ct. App. 1999)). Moreover, it appears from the complaint that Mr.

York has raised most of his claims to the state trial court. Dkt. 1 at 10. This

                                         2
Court therefore lacks jurisdiction over those claims under the Rooker–Feldman

doctrine. See Downs v. IndyMac Mortg. Servs., FSB, 560 Fed. App’x 589, 591–

92 (7th Cir. 2014); Chambers v. Habitat Co., 69 Fed. App’x 711 (7th Cir. 2003).

       The Rooker–Feldman doctrine also means that this Court does not have

jurisdiction over Mr. York’s claim that the state court violated his due process

rights. See Gilbert v. Ill. State Bd. of Education, 591 F.3d 896, 900–901 (7th

Cir. 2010). Granting relief on this claim would invalidate the state court’s

judgment, which is “precisely what is forbidden by Rooker–Feldman.” Id. Mr.

York is instead required to appeal the judgment in the Indiana state courts.

See id. The Court therefore does not appear to have federal question

jurisdiction over any of Mr. York’s claims.

       Nor does the Court appear to have diversity jurisdiction over Mr. York’s

claims because he and Defendants all appear to be Indiana citizens. Dkt. 1 at

1–2.

       Mr. York shall have through April 30, 2020 to file an amended

complaint or otherwise show cause why this case should not be dismissed for

lack of subject-matter jurisdiction. If he does not respond, the Court will

dismiss this case without prejudice for lack of subject-matter jurisdiction.

SO ORDERED.

Date: 3/19/2020




                                        3
Distribution:

DALTON YORK
3305 N. Allison Road
Muncie, IN 47304




                       4
